»*5KL,




=3^—bEFSklbKVfT - /WSttfcfer \M0ULb    SWd\W 1Y1E   YtoUAkkV




iwf> \ssr_^MoK-Krr- K??tii£.e vvfiu_ ^\_s& SUb\v -m£Du6H k t£\EP




TV AveaAWT vaMtLb attempt td StoW TUf BfntiM. &Fn?«L
 LhUKf \AMs    befeNibAMt UMbEK MKKS MAUtf. 2F b&t&N




                             4
                        rtz




   AM> «£KV£b K CXKOK WW -AUt CASfc -TVUfi f£f




 W.~^t \fttA LiM\L




Wbfifctf. ^ MW\ fce*fo**tf- NtftVUW JttWKWSk-ft
                    Ctc\\P\ca\e oT 5ewce


     On AW          Ja\i dV       AW Ae-CejvtanA 2&&eAW
Uev£.U AeWereA AW vnctWi Ato AW Yl.^.wnaA ^usW
Ab We. AeWe_tej\   Ab AW \s^ LouA n£ /Wt^-aV* \o W


Y\btfL




                                         l"S©oFK/vUfc5T
                                         ^^Wn?M W 1TW3




                              4
  ^A*4 -£W a^i^wn 4^ ws* «r i^u C^^> ^

  C£x*4^_ c^ u G*^?rr,; ^ran-W Ai^ appal ,* AV VUW
  Met4ar4 nw&J Ao cWit£ ^UU/^ appeal rTW Cou4 gC
  Appeal 'bwon W VWW^.'S-, VU4W- dbk oaufeLr^
 S^^fioV V^Wa$> uar^ui fiaIii^

T.^ *^eal Tor^U VfoHW xoo-s ^T^al Cour4f>

 f>r\c usA^el^ ^u\re.vr-\s c*nov\d\oi\ &vsA ovAv ^-vfe.c\ mA o*-                     uusp wio. loosisd ^    loos 15^




          V                                Dv^y-i^lA "A \^~
"V\n*_ t*V>JU £>r "leva*)                  CourA of Kb^t^U
                                           Harr\^ Cbutfk/, |y




  ucUwcIa^J           \\]&e Ad £mWt mmW> £©urV-
 re-c^rA^ AW^ Ae_TWi £WPm\WorK) ^mJ WbrW.
 ^AafeLN^Nr-xAA. <3cct>r-d vwa -\o ^Wk'* law
           ) DOS VSA
                                10 05 \S5"
^oAArvc Uuwriri
       V


TV,t SWVc ap-T^i


T^Wrcuei -la ^W K^^al (Laud \vi AW. \U ft\*VriiA tr1?
^Lrv^AW sv>tvArwcivnA AV\d AeQ^r^HW^pf^Al^- WlU M"~

 EvAcfeMt^  personal ^4 yC8m^> adcWe&j pWnt

S1V ^A^vi^ &T AW ftStf^ ^•f-' to^W\ed k> A^e. naftes
d£ MW oWW&U lvr Ah** OdixA &u*A AppoMr^edl c^w^
ias$s ^MfcrAv&ilu ^££A\££ Cjaae-TW Cj^nc?r\^ on^ U^exiAo
irm\rA&An oux>^&c &\at£- t>T r^elenu^"~"fy6 empower
w\fcn4 NvXbs &\e© ^pcA^tallvA Mo'lw^Aed oW^TW defc^pi-
        'btacpainas VXve€>vW4 c&uok^ e^W^\aw4
                         Wju'oA Ao Vf^p -AejrtAs «£ re^We.

                        A^vM«> NvrAk <=Aly£_ boo



bunncj rA^ dwe. *y, 4W Ifitf^ 'b.C UA^\ 4W^ ur»sel Yv^re__ Veo^ Afenv& >M^4U- oar~; 4^
 \5bo OoQ^ r>d at>W 4b W. ^MAejrpresUj t
~~1P<1 GnA i>r4
 ON^Y^WcJbYjedl Alie_ &Au&\ 4ack &^A d\jMaM^ £>04W_,


Co^n *»T [a\ne6
^ ^WKlWete ^\r^M^ ^rtsm\ csrtMW. 1%1 (^wdr
e*T Appeals ^     oi-os-oocj^ oi-os-aocrLq ^F^aW,
CDn^Arued c^nso>& oC xa^} sM^t>, -p>We. vo                   C<9^ ic r>!>.


vWi> Iwi)                          1

£\Mrtss, V.5^)                    i

PW >4.14A)                            t>


SSI Ko, 133)
                                                           T^tAtv'Mv/vM-v^

Xi W*Ae-s {(*&
  ^\t mv/fc, AWA vsftxt, ustA >^ CciAT\ nvA \feO At> ^\ww\W-
  Mta n^M^ o^ Apt \\Av&Ator-v C_\c^y ~T^^ ^
  5^A AW -L £>r©*~} ^W&ard A^5^\^ ^d?^Av{e. a^vA&M^t-
  hvAWi CduA C^>0 • bVv-PW 'b\-^A\\^\t5. ^Vn\w\Aa\e ^W KdMe, \\fi%pVv^Ws as, XKrV sMiere w*. ^ AY^ cWracW
  Wm AW VT^KAt^ ^ AW Coi\rA cKW&\e_ xo c£ ^\Wu rePAeA ce&e_, ot&L
  -\Ke. Koe>. ^ vw^ ^^n^v^-k-V aMre.^ >V-We> \^ WW^
  Vlous\~m ""ft "no'£-&•> APe. r\a AW W"M cAac\\^\\'\a^, . f\\t \SAi ^  aM\**4 4Ul\ £(**>*• TW Ueaafad ^ Auw^
 r-e^^Vv.U'fi kk®b$kO#&k \\z \\\\| ^prceV address* Uvv> \s Yiovo

and 4W 9d*i^ >v W^ -SVnet^ vWWjWi Awu^
Utfo OW Qdcklf^ be^v Al urtak- 6 &IKDM oS\sS\ MuUa^V
 ^Wm AW ^ vA\\j ca&e \[\^ Y^PAed* ~"\V, WW
 Ko* ^lo\ w\\vfor^ AW. W°A 3, d\u\W p^ W HoJ-^
4^led cau^e wtd, \oomSst* Ks ^W u1-^ ve^V^W^
Ko-M£ 3dcW^ tNtvad ^Vv\W\o\Njd v Yr^VfvKPnOi y^d
do AW ££'* W W^Wk^W \/ ^WW ^\W VKK^I
AAVed cao^e Vsfo^.                                             ^
\\ao )K AW NaT^W^W v *3AaW G&Pc 4V ^WV
r^covxp t>A£\o cv bAssrp ^Njr>o(AeSt^MtviA - ap^AWe case -was r^AAWA W a
^e.peraW ^e^a£ caae&- t^^cWA fsp^lW. peWov ^VaW   S-M SW^cl ^U



K\s c&^. was reftleA Ao a ^epersk c&s^s do




                                       ""'7 oP ^ C01W ^m AVomAW
 5"S ^A-W MA- TV'ys CourArctOM j>W>^ Kb d A^e,

                       (.
•rvre^e^ v»m =-\We_ Couy4"Ook\ avsr4rnow\ •m.^n^ Ad SouiM ^W*sVed Course I wSVVi


W. wo tiS?tn
 M*^ ?°°A^ TS ^M ^wWvtel WJ
-fcr(W *Uaib&L, £ was r^AM-4® rt£W\ w\or<3\\       •\<2\»M~\K^ "AW. A\ft\.V 44, \e, vstA \JtT CfiVY-
       Cjpvv\


$ a u^nAs, £ wo^ ^ Ua5a; w ^                            ^
o\v\\td c^vx e^&sV aA\orvse^ Av^e,\a (L^a^k
 W lioCL pV^or\e_ r\o- tv\s*>-urn -o^Mo -ru>
 pWe, no was AV 4^ 4W. AWk W cU*



 TlT * •W WW^ a ^                            court a**^
  CnkW a^W wVca TV* ^                         U^ ST
 Ats$te L&Kvevovr <9*i \MVveduiiMU, sAqVH Y\«. didwi
  v&U au a^\. vV ^ov, \4m AW prev\cM5^ &&Av3v&re.d. re^cWl L&vtoiC
eadesA&gWA ©oWs.  ^,V\\ TW \>gp o?
re-'-M^eMtii. Vfe. covered vcs-wye.^ ^ ac\Tre.^es a<aWte\*A uia& ^fc\V
"Te \BO+W ^.L. c?kc\ ^W ^v,*Afcnc W»cis «T *AW-
 C&Wpnes.,eac-Vv cc^an^ cWkW cT^V mvyaW
TWA cwkI TouivT T-po^a d^ 4o ^4 . K&^ AW. ciVt, addte2&
 aMd4V W^U-fer Socm^ Setjon^ Ivito^.lV.
 uk acWe&s> , AW cau&e >^0 *\wuWrtA ave vfe-

 ~; atwriW4^tA 4fe ^ ^ •J
TVe £>W LMW V£X; ^T^ ^Oft\ ^ 1 ^
Mb- IS Hhere. 'AW ^     ^Vws> u^. Mu &VL*r\^
 4sS-i'S-v, Y\$t. IK  JA Wgjcvti -wWh >^vn* WAWUy l/^/lZ )Ks 4W year
Joou :± AnArN^ a. toou i* iMfoi-WiA Atd Me. became
 A VNT^ AW NJ^X-4W ^ AW^ A^^^ ^^ f^^Ay
 v^a^- A^uw^eA AlpW ?P AVV - JW' (fiO»0(tf "Backer AoU&Pr,nY WZ$. Up
 Uv*U\ KtAM "A vs&s> aWv^i e^&rr&^tA  AWus Ht^treAtc\ -£-orv\
£\\\t ck&\. W ODhrtjUcreci Mh as $l&/&jcfar 4li±. qm[ CbM0ttdt
 w^ ^4 dial 4  Obn^uor-^Ke \wb, ^PA-kedarA-
Ply sAfe^l fe Ao Spoui AW toW AWb-C C^KJckra ^ ^e^r- cAboA a ckm^c^
Mbvse bP AW K^WlA (XT^e^^, coulA Pa\*i. Wf) pv^evJWl
 <7k> d\r^M, 2^^2=A ,
                                 10
^72a AA" ^W^ ^M^MoV

"Bc*/^ dOM t>T b\Hv. (\o/an/-3>\ ^W^Ao/^Wsr*
VW "K»^-e, cyytvA^ns. ^V s^nfe ^t>\jM oWVW
clouUe. cA^Vs. w AWs. sW'.&\r\&s. TwoAwd C&SCfAulu
bom. H\& ^OB \S C_aKDKvz_£,d W AW pear CrP
oT p\s» WAV W \cvUr] V\owfc_W LWweWAu W&S
£e\\^ S\brw\a, T\eW fW^r\W vWc-WV^-
ste orG^Mv^dion^ 4naA cML WcAAsa- arsck ^\ e&ed^ cAW £ pyo-\s. ^ c^M-owvxecl Ao
V\\s> aud wv\^ Cy^dv/vo\W^A Cea\de\sa.c- \\fs
ckp ap WaWV ZX?* cWp o^ ZWfc KT$\eA%
                                             ^

Wulu ^ AV va^e da? AV S, kWkr pn^V
^ W^A KWel peace pr\z,e \Kn\smeir
^•vav3^c\ TuU, V\\% \vW\cW (AC. e^r^ AV. 2M
WVW ^u dV^- AVWWA Nfe.pr-eKow v^e Vm^ow CWW Ust wW^ka sW*. 4W
 ^vwe re.^vA^"N/£.e_ ** -\PA deWWaW a^^llec

"~)W L'cL AKi AW* c&>j-ot\r. ~aA ^PD\Nf ^ AW c_a\vjie»r
AW4 Abe. ye&>r t>P V>\«> bWb \s AW Near ^P

 PW \W\WU C,C \^ AW S>CibWr

 |^ 4kt sW MW P \\^W TVu M^ W ~^W\ ^whAu ,
(-MpWWW A AWWAW; A^W) . o^ \t> 4W (
cVte. oA^ AbA ^'^ 4Vs 9>W1P    TM^Yvaa/AcA "TuduW y^&wv^ <3^rr- eW^rv CKbAe.1, beswuNTclTuTu
UHKT. 1AoU\ ?M«, ^-^ )u ^^ h^^ck
bWwsnd vvnn^ VWvM^ 4^
 u ^u Howard ^c^eWetA as ^ 4;
CbeW^ WrAWcW C^/9a/^r7h) PJum£ <2>0;\Atep *
 Howard C>W Or^m^W ?V\\
 L\W w^ >W\eA ^ AW ^ecA^M WWr^ Howard
bW\\r Wunde.4 ga 4$
L&VApuA . AW \   ^ovt>r\Vu oAA Abe. AWvl&yv FWerAC&M
U3cas Wo^d \Y\nejr b^wvuWt \u*W £^d ^
~TV»£_ a^TvrorNT uWp Vloo-scircd W\\fer^\4\ Ufr^ V\mv£A*Wd ki
 ^ ^e^daMCj^ £b AW&l CaW^e- W b^W aA £>KAdb
 CovmA^AW Wxe's Wt>vo feo^r. OAn Howard AWndsd
 Hoi>%a\ bV\\£fe\ta )^ \W aV \A&^V|\KaWn b-C ^eM&v\Wr
AW 3"iMtA\| ^Ae>^W v^ov\e, Kir* ^mAP c^e* Ao Vfel^wWft.
B\j vvvi\^ vC(Wt_b^\^ bbuiarci W JWdk CounAubTy
 M5 Collet^ ^rroorded bvj ^r\Ws aud 4WwW
funded MW^V^Wvx WL- M YWuj&rd UwwerivkW
 6d\dAW4Y^ ^e.cA\on oTAW dou\>\e d\o\\ bne,-on^
 OrdevCA (AO . *X Tfkskf Ome^ >v\ AAp AWWmW '
4Wif\dWi ^n \q\\ aA b\o\jo£xc\ VJnwfeJn&vVu ^ VfodAj ,KJ1L
"b.c, *7W> i*£& 4oud Aba C6VQDM \^a^ CxeAWei )r\ k^
^pesA AWvyn AoW\e-d\^ UUAo \\ Ww-^yAo 
W^W ^HbvnzWc^ AW Mr. iW\Ak c\oe_4o Wde>Wnq4or(
A4W &T 4W, "^Mt*N -^VVvldvA W\pV\^.ATWAs VyOUO 1
W*£M^ ca!KbK\zed \aaWAW po\vWs £vd \&u? ^ V^^-
\ntAoK WL« We. AWAen^WiAb ^Wd^^d-

                              \1
 VW\s i_cajaA^ aH mu c^5^m4W's V\ota
  VWjo5yc\ W^v\e ,AW HovjoaxA rea\de>i^- 6^ a
  meorbe^r oT Aba -W£A&rAvA\j Orn^ac\ A>m A\\ AL
 ^cAw^W & sAac^rv^ 44m ei\^d \mWW4W Vtaris
 re^dcnce. c^d e^nWdW bWc\^ WuWa^WW ;TW,
 Vtarm ^e^\derAL^ a^ U Wuee A-Wrv\ Abe VW^&W
 re^\cWnce_. W$Wn ^ reAurned W^o^ & ^^W^-dr
 Omej^ W\ ?p, ^X \nbW op &C6non <>C ^ 2,nab^ crd&i
 t^AW. W^d cAMW Vpu^Wdcl a^d V^ \UM\kra-\
AW H&rra ve&\&W W

 ^   Le^AeAr VWm^ .

     v\iWl AW- d^AWdcNY\W^pp^lWa. \^ 4ru\ua do ^au
yxdPaA AW-  Wb A c^dfc-AW v^d MobsAex- AeYx\ reaa ^ AWW
                                IS
                      g o s i n* &
 TV ddwdeW -app^il^ ^ MWpH 4p *W>
     AWe app^ CcduH u>W W, M&A^. 4W cWtsvor^ Ve,
     did &\ (\[^ dWe,. V\e.'*> Vyjpi™ 4W ^pp^-l CoiaTa,
     U=>uU Cvpf^p ^\, wi^r MpW?£pto^
     Wt^u^e W could nd-^AW ^^ a-? 4W appoinM
     coun^d wras ^ WdAWW*- A^W^Kue.- ot (W^n'bd ^ v \s uoWAW^&nc.
v^o^s u^bt^'l^WpA^l) do nd tA^d-T a^WlW W
 '                                            d    j
rd V,\Yv^dA" ^b app^d laojou^r \v/a
8p^-c$b VW pop^ is AW AW ^pp^ OouW dould rejM,-
M                                        dw:inoducd\OV\
          W W& ^4ion \& v^W1^ "w qeQW&rtt -apA^dW
           po^nb ovjA AW \ocd\on d AW M^Wial e\n!    ~   _i .l«« rt A.   _\   (11-   Tl   ,—d. _ .   Q ( • _ .,-.   /^ I _



        Abe sAam_\nas c£ AW cavsta* 4W^ e^Wd ^ Ahe.
        186^ cood aW AW deferdAW^a^pdW par^rw,
        C^ou- Wd4 V|l^ \§d NC&Nie. dur\t^ AW KoA\Lt ^t
        &p\*»U p*ote&_. AW \eed Ab AW W^\^WWi^.
        AW d^WAddd -„ap^W    ii?^^vaA&\ttS * AWe. ^\jgV\ou^ AW cleW re&svtdk
                  "A'W one. \M\tU Uvjckyf, WloW.
                   WaWoo*\ P SA^^K eprAe^r avxd d4e vsexo
                   Ga^a *c&u_a- WWd a*od svguad
                   W^ t>^Wod d^Wd-
                       Y\dW_ reS>\&aY\A caMi>^ cj^
                   WSWs\vn/£. A^\sWw_a_ r^3\^\d^ £ d\?fo{2*A pr^\4\
                  judge, ^fflfrd oyf v\idk4u*>
^ppowdeci Couk^I
o^W £^V AW^dp^ ^
dWad \Ajd£ ncA V&r h&r~ fefe
 o\ ^%o%^P;44eA u^W ^              -
 bA~* re_ciord> ^We ^\&ojt 4W
cjoWai bVHa^Ao          b>d^jtWiw\A- 6^vp^_K\e^ &\Gpm^-
^Ff^H 5         do^pW A OVvtg. do \Wi>gAxj JW ^^ ^= 3b -

               vau ^pptowdeak aouM^d is fev-
              4Sar. \W coo(drco>
              yam capptAfteds ^u^^A^pWkv8. £•
               pres\d\toa ^odc^a W$Vl\ aiUAa, _
               cduW onv^ AW. S^ua-cW^ 4t>
              VA" ~ -**nu ^wkvdt^vfe \l-c4^A
              4V\£ Vs* ^areed g=Trv&\ seH\

              C^utostd A^ &p^£&\ \4W^a_ iP
              3 \^b *^L*i - odd o . HcWAd ^pp^A_
              WW cd4W \%$^WL Nws cxurAra^
              1&VA4 ^ Word bV A3uck^d^ose^A
              K< cdW vWoost, Wt^r^d^ |raW»da
              VJb^.\S> \53AA~lkD, -Qsu.r-
              VW~ Kdw\e \a, dbe. a&w^____£\^
                    W^
               OHs VAowwci, \* AW- A^v/


                /Wao OiW M dW vud&e
                U3W ruUd \io4W v^o^p^L
                Wh- davdL i ^ ^dtn ,lDO ve^
                W >^\c_W\&^\Aa£      Ad^Slv^IO do

                ¥&*az ** OPa^^ <4V^A4^
               ^reaAdex4: ^r pb VWWJ^
               _!5kWW ^      ^AAXATUl^'




CtWta$ed Wv^ prd?W 4^ SA>p£Dr^ Anld^^WW c^ck
 gsyiod yWvte, mo^. jdA ^xsetjaiI °v \u^y>ca ^MAiS aW> .)
                      •^^^^d^
                                                                                                   STATE BA.R g/TEXAS
I Back to Search Results }

 OVKRV1KW



  CONTACT AND MAP




                        Judge Deborah Mantooth Stricklin
                        Bar Card Number:                    09317250                          Current MemberStatus
                                                                                              Eligible To Practice In Texas

                        Work Address:



                        Work Phone Number:                  713-822-6350^
                        I'rimarv 1'raetice Location:        HOUSTON ,Texas




                                                                                                 In cooperation with



License Information                                                                           Courts of Admittance
Bar Card Number:                09317250                                                      Federal
                                                                                              None Reported By Attorney
Texas License Dale:             11/05/1982
                                                                                              Other Courts
                                                                                              None Reported ByAttorney

Practice Information                                                                          Other States Licensed
Firm:                           None Reported By Attorney                                     None Reported By Attorney
Firm Size:                      None Specified

Occupation:                     Retired

Practice Areas:                 None Reported ByAttorney
Services Provided:              1[earing impaired translation:    Not Specified
                                ADA-accessible client service:    Nol Specified
                                Language translation:    Not Specified
Foreign Language                None Reported By Attorney
Assistance:




Law Schools
 Law School                     Graduation Date                  Degree Earned
                                                                 Doctor of
South Texas College Of Law      05/1982                          Jurisprudence/Juris
                                                                 Doctor (J.D.)



Public Disciplinary History
State of Texas*
                                                Sanction Date                Probation Date
 Sanction                          Date ofEntry ^    ^                       Start - End

 No Public Disciplinary History - Texas
'NOTE: Only Texas disciplinary sanctions within the past 10 years are displayed. Forsanction
infoimation beyond to years, information about a specific disciplinary sanction listed above or
to request a copy ofa disciplinaryjudgment, please contact the Officeofthe ChiefDisciplinaiy
Counsel at(877) 953-553!fQ- There is a$15.00fee for each disciplinaryjudgment copied.
Other States
                                                    Sanction Date
 Sanction                         State
                                                    Start-End

None Reported By Attorney


Statutory Profile Last Certified On:      06/22/2012



TheTexasAttorney Profile provides basic information aboutAttorneys licensed to practice in
Texas.Attorney profile information is provided as a publicsetvice by theState BarofTexasas
outlinedin Section 81.115 ofthe Texas Government Code. The information contained herein is
orovided "asis"with no warranty ofany kind, express or implied. Neither the State Bar ofTexas,
                                                                                                   STATE BARo/TEXAS
{ Back to Search Results >


 OVERVIEW



  CONTACT AND MAP




                        Judge Donald R. Stricldin
                                                                                              Current Member Status
                        Bar Card Number:                    19390500
                                                                                              Eligible To Practice In Texas

                        Work Address:



                       Work Phone Number:                   7»3-822-2i2i(§
                        Primary Practice Location:




                                                                                                 In cooperation with




License Information                                                                           Courts of Admittance
Bar Card Number:                19390500                                                      Federal
                                                                                              US Supreme Court
Texas License Date:             04/20/1972
                                                                                              Fifth Circuit Court of Appeals
                                                                                              Texas Southern
                                                                                              District/Bankruptcy Court
Practice Information
Firm:                           None Reported ByAttorney                                      Other Courts
                                                                                              None Reported By Attorney
Firm Size:                      61 to 100

Occupation:                     Retired
                                                                                              Other States Licensed
Practice Areas:                 None Reported ByAttorney                                      None Reported By Attorney

Services Provided:              Hearing impaired translation:     Not Specified
                                ADA-accessible client service:    Not Specified
                                language translation:    Nol Specified
Foreign Language                None Reported By Attorney
Assistance:



Law Schools
 Law School                     Graduation Date                  Degree Earned
                                                                 Doctor of
South Texas College Of Law      08/1971                          Jurisprudence/Juris
                                                                 Doctor (J.D.)




Public Disciplinary History
State ofTexas*
                                   r» t
 Sanction                          Date ofe r-Entry
                                                ..  Sanction Date
                                                    Start_End                Probation Date
                                                                             Start - End

 No Public Disciplinary History - Texas
'NOTE: OnlyTexasdisciplinarysanctions within thepast to years arc displayed.For sanction
information beyondto years, information about a specificdisciplinary sanction listedaboveor
'o request a copyof a disciplinaryjudgment,please contacttheOffice of theCltiefDisciplinary
Counsel at (877) 953-5535^. There is a$15.00feefor each disciplinaryjudgment copied.
Other States
                                                  Sanction Date
Sanction                         State
                                                  Start - End

 None Reported By Attorney


Statutory Profile Last Certified On:     09/17/2012



The TexasAttorney Profileprovides basic information about Attorneys licensed to practice in
Texas.Attorney profile infonnation is provided as a public service by the State Bar ofTexas as
nutlinedin Section Si.115 ofthe Texas Government Code. The information contained herein is
orovided "asis"with no warranty ofany kind, express or implied. Neither the State Bar of Texas.
>\or its BoardofDirectors, nor any employee thereof may be held responsiblcfor the accuracy of
'he data. Much ofthe information has been provided by the attorney and is requiredto be
••eviewed and updatedby theattorney annually. Tlieinformation noted with an asterisk (*) is
provided by theState BarofTexas. Texasgrievance/disciplinary information will notappearon
'heprofile untilafinal determination is reached. Accessto this site is authorizedfor publicuse
 mly. Anyunauthorized useofthissystem is subject to bothciviland criminalpenalties. This does
not constitutea certified lawyer referral seivice.




                                                                                                  Phone: 713-822-2121^

                                                                                                     Download vCard

                                                                                                     Show in Google Mans

                                                                                                     Show in Google Earth




                                                                         Back
                                                                                                                                   State Bar h/Texas

 '. Hack tn Search Ki-snlls J

   overview



   c o n t a c t and mai'




                            Ms. Emily Munoz 'Emily Detoto' Detoto
                                                                                                                              Current .Member Status
                            Bar Card Number:                      00797876                       t IDNTAOI THIS I.WVI-H 1
                                                                                                                              Eligible To Practice In Texas
                                                                                                 ( VISIT lAWYKK WIIIISITK )

                            Work Address:                         3000 Smith St Ste 4

                                                                  Houston, TX 77006-3440
                            Work Phone Number:                    713-227-2244
                            Primary Practice location:            HOUSTON, Texas




                                                                                                                                 In cooperation wi'.h



License Information                                                                                                           Website
liar Cant Number:                0079787(1                                                                                    u-ivu-.lexasunrriorlauvor.com
Texas License Date:              13/19/1996
                                                                                                                                      BOARD
                                                                                                                              B      CERTIFIED
                                                                                                                              Criminal law-
Practice Information
linn:                            LawOffice of Emily Detoto
                                                                                                                              Courts of Admittance
1'irm Size:                      Soto
                                                                                                                              Federal
Occupation:                      Private Law Practice                                                                         Texas Southern
                                                                                                                              District/Bankruptcy Court
Practice Areas:                  Appellate, Criminal
                                                                                                                              Other Courts
Services Provided:               Hearing impaired translation:       Not Specified                                            None Reported ByAttorney
                                 ADA-acccssiblc client sen-ice:      Not Specified
                                 Lane,uflc,c translation:   Yes                                                               Oilier States Licensed
                                                                                                                              None Reported ByAttorney
Foreign Language                 Spanish
Assistance:




Law Schools
 Law School                      Graduation Date                    Degree Earned

                                                                    Doctor of
 St. Man's University            05/ KlOU                          .lurispnulence/Juris
                                                                    Doctor (.u>.)




Public Disciplinary History
State of Texas*
                                                      Sanction Date             Probation Date
 Sanction                          Date of Entry
                                                      Start - End               Start - End

 No Public Disciplinary History - Texas


'NOTE: Only Texas disciplinary sanctionswithin thepast 10yearsare displayed. Forsanction
information beyond10 years, informationahont a specific disciplinary sanction listed ahova or
(0 request a copyofa disciplinary judgement, please contact theOffice of theChiefDisciplinary
Counsel at (t>77) 953-~>S35 Viae is a $15.00fee.for each disciplinaryjudgment copied.
Other States
                                                     Sanction Date
 Sanction                          Stale-
                                                     Start - End

 None Reported By Attorney


Statutory Profile Last Certified On:        02/04/2011



77ic TexasAttorney Profile provides basicinformation aboutAttorneys licensedtopractice, in
Texas. Attorneyprofile information is provided as a public service by the State Bar of Texasas
                                                                                                      STATE BAR ofTEXAS
 ( Rack to Search Results 1

   OVERVIEW



   CONTACT AND MAP




                         Ms. Angela I- Cameron
                         Bar Card Number:                    00788672                           Current Member Status
         ,.,   •
                                                                                                Eligible To Practice In Texas
         • -h      '     Work Address:                       1201 Franklin St Km 13
        -.'-..:
                                                             Houston. TX 7700a-1929
                         Work Phone Numbers                  713-368-0016
                         Primary Practice location:          HOUSTON. Texas




                                                                                                   In T*ir*-m:ion with



 License Information
                                                                                                Courts of Admittance
 Bar Card Number:               00788672                                                        Federal
 Texas License Date:            11/05/1993                                                      Texas Southern
                                                                                                District/BankruptcyCourt
                                                                                                Other Courts
                                                                                                None Reported ByAttorney
 Practice Information
 Firm:                          Harris County Public Defender's Office
                                                                                                Other States licensed
 Firm Size:                     41 to 60                                                        None Reported ByAttorney
 Occupation:                    Government lawyer
 Practice Areas:                Criminal

 Services Provided:             Hearing impaired translation:     Not Specified
                                ADA-accessible client service:    Yes

                                Language translation:   Not Specified
Foreign Language                Spanish
 Assistance:



 Law Schools
  Law School                    Graduation Date                  Degree Earned
                                                                 Doctor of
 South Texas College Of Law     05/1993                          Jurisprudence/Juris
                                                                 Doctor (J.D.)




Public Disciplinary History
State ofTexas*
                                  r\..  ce •   Sanction Date                 Probation Dale
 Sanction                         Date ofEntry Starl.End                     Start-End

 No Public DisciplinaryHistory - Texas


*A'OTE: Only Texas disciplinary sanctions within thepastto years aredisplayed. For sanction
information beyond 10years,information about a sjtecific disciplinary sanction listed aboveor
torequest a copy ofa disciplinaryjudgement, please contact theOffice oftheChiefDisciplinary
Counsel at                                                                                                    STATE BARo/TEXAS

{ Back to Search Results >


 OVERVIEW



  CONTACT AND MAP




                        Judge Joseph Ann 'Jo Ann' Ottis
                                                                                              Current Member Stains
                        Bar Card Number:                    15344700
                                                                                              Eligible To Practice In Texas
         ,1
         rC             Work Address:



                        Work Phone Number:                  979-690-2228^
                        Primary Practice Location:




                                                                                                 In cooperation with



License Information                                                                           Courts of Admittance
Bar Card Number:                153447""                                                      Federal
                                                                                              None Reported ByAttorney
Texas License Date:             10/30/1981
                                                                                              Other Courts
                                                                                              None Reported ByAttorney

Practice Information
                                                                                              Other States Licensed
Firm:                           None Reported By Attorney
                                                                                              None Reported ByAttorney
Firm Size:                      None Specified
Occupation:                     Other Law-Related Employment
Practice Areas:                 None Reported By Attorney
Services Provided:              Hearing impaired translation:     Not Specified
                                ADA-acccssible client service:    Not Specified
                                Language translation:    Not Specified
Foreign Language                None Reported By Attorney
Assistance:




Law Schools
Law School                      Graduation Date                  Degree Earned
                                                                 Doctor of
South Texas College Of Law      05/1981                          Jurisprudence/Juris
                                                                 Doctor (J.D.)




Public Disciplinary History
State ofTexas*
                                  r-» •.
Sanction                          Date ofe cEntry
                                              !_ Sanction Date
                                                  Sfart.End                  Probation Date
                                                                             Start • End

No Public Disciplinary History - Texas
'NOTE: OnlyTexasdisciplinarysanctions within thepast w years are displayed.For sanction
information beyondto years, informationabout a specific disciplinarysanction listedabove or
to requesta copy ofa disciplinaryjudgment, please contact the Officeofthe ChiefDisciplinary
Counsel at (877) 953-5535^^. There is a$15.00feefor each disciplinaryjudgment copied.
Other States
                                                     Sanction Date
Sanction                           State
                                                     Start - End

None Reported By Attorney


Statutory Profile Last Certified On:       02/19/2013



77»e TexasAttorney Profile provides basic information about Attorneys licensed to practice in
Texas. Attorneyprofile information is provided as a public service by the State Bar ofTexas as
outlined in Section 81.115 ofthe Texas Government Code. The information contained herein is
orovided"asis"with no warranty ofany kind, express or implied.Neither the State Bar ofTexas,
norits Board ofDirectors, nor any employee thereof may be held responsiblcfor the accuracy of
the data. Much ofthe information has been provided by the attorney and is required to be
revietved and updated by the attorney annually. The information noted with an asterisk (*) is
orovidedby theState Bar ofTexas. Texas grievance/disciplinary infonnation will not appear on
theprofile until afinal determination is reached. Access to this site is authorizedfor public use
only.Any unauthorized use ofthis system is subject to both civil and criminal penalties. 'litis does
notconstitute a certified lawyer referral service.




                                                                                                       Phone: 979-690-2228^

                                                                                                          Download vCard

                                                                                                         Show in Google Mans

                                                                                                         Show in Google Earth




                                                                             Back
           \

           o




               x




-r-   CP